DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 166-168, 170, 181 and 185 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Melick et al. (US 2003/0009350).
Regarding claim 166, Melick teaches a method for tracking a physical or digital product or document ([0028]) comprising labeling the physical or digital product or document with a computer-readable secure tracking tag (barcode) generated by selecting tag feature options based on a combination of numeric data (identifier and hyperlink) and a stylesheet (fig. 1 and [0042]).
Regarding claim 167, Melick further teaches wherein the tag feature options include a presence or absence of a tag feature at a position on the computer-readable secure tracking tag specified by the combination of the numeric data and the stylesheet ([0055]).

Regarding claim 170, Melick further teaches wherein the tag feature options include a number of tag features present at a position specified by the combination of the numeric data and the stylesheet ([0055]).
Regarding claim 181, Melick further teaches wherein the method further comprises generating the computer-readable secure tracking tag (fig. 1).
Regarding claim 185, Melick further teaches wherein the computer-readable secure tracking tag comprises a vector graphic file and labeling the physical or digital product or document with the computer-readable secure tracking tag comprises rasterizing the vector graphics file ([0040] and [0071]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 169 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Soborski (US 10,552,848).
Regarding claim 169, Melick teaches all subject matter claimed as applied above except for a deviation as claimed.
However, Soborski teaches feature of barcode includes a deviation as claimed (the abstract).
In view of Soborski’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Melick by incorporating the teaching as taught by Soborski in order to arrive at the claimed invention.
Claims 171-174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Schildkraut et al. (US 5,774,639).

However, Schildkraut teaches a presence of spline encoding as claimed (see the abstract).
In view of Schildkraut’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Melick by incorporating the teaching as taught by Schildkraut in order to arrive at the claimed invention.
Regarding claim 172, Melick as modified by Schildkraut teaches all subject matter claimed as applied above.  Schildkraut further teaches wherein the spline encoding comprises a tag feature edge extending a varying distance form a reference point or line (the abstract and fig. 14).
Regarding claims 173 and 174, Melick as modified by Schildkraut teaches all subject matter claimed as applied above.  Schildkraut further teaches wherein the varying distance encodes one or more spatially multiplexed portions and further limitations as claimed (col. 6, line 33+ and fig. 14).
Claim 175 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Schwarze et al. (US 2015/0147585).
Regarding claim 175, Melick teaches all subject matter claimed as applied above except for a presence of microstructures as claimed. 
However, Schwarze teaches barcode feature includes microstructures as claimed ([0032], [0038] and [0050]).

.
Claims 176-179, 182 and 183 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick.
Regarding claims 176-179, 182 and 183, Melick teaches all subject matter claimed as applied above except for tag feature options as claimed.  However, Melick suggests that other specific format for tagged information can be used ([0054]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Melick to have tag feature options as claimed since it is just a matter of using an alternative tag feature options for creating the tag.  
Claim 180 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Cerveny (US 2014/0263674).
Regarding claim 180, Melick teaches all subject matter claimed as applied above except for the displacement of the center logo as claimed.  
However, Cerveny teaches company logo can be displaced at a center point of the tag ([0084]).
In view of Cerveny’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Melick by incorporating the teaching as taught by Cerveny since it is just a matter of positioning and encoding of the logo.
Claims 186 and 187 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Song (US 9,331,856).
Regarding claims 186 and 187, Melick teaches all subject matter claimed as applied above except for providing information to an authentication server and further limitation as claimed.
However, Song teaches providing information to an authentication server and further limitation as claimed (fig. 1 and col. 19, line 50 to col. 20, line 3). 
In view of Song’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Melick by incorporating the teaching as taught by Song so as to further enhance security purposes. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
References: Trau (US 2015/0182932) and Snyder et al. (US 2008/0017722) are cited because they are related to method of generating label.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/           Primary Examiner, Art Unit 2887